Citation Nr: 0432679	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  99-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for claimed 
migraine/tension headaches, to include as a manifestation of 
an undiagnosed illness.  

2.  Entitlement to service connection for claimed lumbosacral 
strain, to include as a manifestation of an undiagnosed 
illness.  

3.  Entitlement to service connection for claimed sore gums, 
to include as a manifestation of an undiagnosed illness.  

4.  Entitlement to service connection for claimed psoriasis, 
to include as a manifestation of an undiagnosed illness.  

5.  Entitlement to service connection for a claimed left knee 
condition, to include as a manifestation of an undiagnosed 
illness.  

6.  Entitlement to service connection for claimed fatigue, to 
include as a manifestation of an undiagnosed illness.  

7.  Entitlement to service connection for claimed depression, 
to include as a manifestation of an undiagnosed illness.  

8.  Entitlement to service connection for claimed numbness of 
the head with twitching involving the head and body, to 
include as a manifestation of an undiagnosed illness.  

9.  Entitlement to an effective date earlier than July 8, 
1998 for the grant of service connection for joint pain.  

10.  Entitlement to an effective date earlier than March 1, 
2002 for the grant of service connection for irritable bowel 
syndrome.  



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1989 
to September 1993, and service with the National Guard from 
September 1993 to September 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the RO.  

In December 2000, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claims 
and remanded these matters to the RO for further development 
and adjudication.  

While the case was in remand status, the RO granted service 
connection for joint pain, irritable bowel syndrome and tinea 
cruris.  The veteran's remaining claims were denied.  The 
veteran disagreed with the assigned effective dates of 
service connection for joint pain and irritable bowel 
syndrome and perfected his appeal with respect to those 
issues.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in June 2004.  A 
transcript of the veteran's hearing has been associated with 
the record.  

The issues of earlier effective dates for grant of service 
connection for joint pain and irritable bowel syndrome are 
addressed hereinbelow, while the issues of service connection 
for headaches, lumbosacral strain, sore gums, psoriasis, left 
knee condition, fatigue, depression and numbness of the head 
are the subjects of the Remand portion of this document.  

Those matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  The RO denied the veteran's claim of service connection 
for joint pain by rating decisions dated in October 1995, 
October 1996 and June 1997; the veteran was notified of the 
decisions but did not appeal.  

3.  Thereafter, an application to reopen his claim of service 
connection for joint pain  was not received until July 8, 
1998; the RO subsequently granted the veteran's claim in 
March 2003 based on evidence other than service department 
records.  

4.  The RO denied the veteran's claim of service connection 
for a gastrointestinal disorder by rating decisions dated in 
October 1996 and June 1997; he was notified of the decisions 
but did not appeal.  

5.  Thereafter, an application to reopen the veteran's claim 
of service connection for gastrointestinal disorder was not 
received until July 8, 1998; the RO subsequently granted the 
veteran's claim in March 2003, based on a change in law 
effective March 1, 2002.  



CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than July 8, 
1998, the date of the application to reopen following final 
denial, for the award of service connection for joint pain 
must be denied by operation of law.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).  

2.  The claim for an effective date earlier than March 1, 
2002, for the award of service connection for irritable bowel 
syndrome must be denied by operation of law.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

As noted, service connection for joint pain was denied by the 
RO in October 1995.  The veteran was properly notified of the 
decision and his appellate rights but did not appeal that 
rating decision.  

The RO issued rating decisions in October 1996 and June 1997 
which denied service connection for joint pain and for a 
gastrointestinal disorder.  The veteran was also properly 
notified of these decisions and his appellate rights but did 
not appeal.  

The veteran submitted a request to reopen his claims in July 
1998.  In January 1999 the RO determined that service 
connection was not warranted.  The veteran appealed that 
decision.  

In December 2000 the Board determined that new and material 
evidence had been submitted to reopen the veteran's claims, 
and remanded the reopened claims to the RO for further 
development and adjudication.  

When the veteran's case was in remand status, the RO 
determined that service connection for joint pain and 
irritable bowel syndrome was warranted.  

With respect to service connection for joint pain, the RO 
indicated that the effective date was based upon the date of 
receipt of the veteran's request to reopen.  

In discussing the grant of service connection for irritable 
bowel syndrome, the RO indicated that the law regarding 
service connection for disorders as manifestations of 
undiagnosed illnesses had been revised effective on March 1, 
2002.  

Specifically, the RO indicated that the definition of 
"qualifying chronic disability" had been expanded to 
include a medically unexplained illness that is defined by a 
cluster of signs or symptoms.  It determined that service 
connection was warranted under this expanded definition, and 
found that the effective date of service connection was the 
effective date of the new definition.  

In his June 2003 Notice of Disagreement, the veteran argued 
that joint pain and irritable bowel syndrome had been 
included in his original 1994 claim and that the effective 
date of service connection should reflect that.  

At his June 2004 hearing, the veteran stated that he had been 
under the impression that his claims had been appealed since 
the time he had submitted his original claim.  


II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. Also, VA is required to request that 
a claimant provide any evidence in his or her possession that 
pertains to the claim.  

As explained hereinbelow, the pertinent facts in this case 
are not in dispute and the law is dispositive of these 
matters.  Consequently, there is no evidence or information 
that could be obtained to substantiate the claim.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Accordingly, no further development is required under the 
VCAA or the implementing regulations.    


III.  Analysis

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).  

The veteran essentially contends that the effective dates of 
the award of service connection for joint pain and irritable 
bowel syndrome should be the date of receipt of his original 
claim.  He has argued that he believed that the claim had 
been in appeal status and that the claim was never actually 
final.  

He also maintains that his service-connected disabilities 
manifested within one year of his discharge from active 
service and had been troublesome since that time.  

However, the pertinent and undisputed facts with regard to 
both issues are that the veteran was properly notified of the 
RO's decisions denying his claims, and that he did not appeal 
those decisions.  

With regard to the effective date of service connection for 
joint pain, the veteran was properly notified of the previous 
denials of his claim in October 1995, October 1996 and June 
1997.  The instant application to reopen was received by the 
RO on March 8, 1998.  The Board subsequently determined that 
new and material evidence had been submitted and reopened the 
veteran's claim.  

In March 2003 the RO granted service connection for this 
disability.  Accordingly, the earliest effective date that 
can be established under the law is the date of receipt of 
the veteran's application to reopen, or March 8, 1998.  

With regard to the effective date of service connection for 
irritable bowel syndrome, the Board observes that the law 
pertaining to service connection for the manifestations of 
undiagnosed illnesses was amended effective on March 1, 2002.  
See 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001).  38 C.F.R. § 
3.317 now includes an expanded definition of "qualifying 
chronic disability" which includes medically unexplained 
chronic multisymptom illnesses to include irritable bowel 
syndrome.  

The RO noted this change in law in its March 2003 rating 
decision which granted service connection for irritable bowel 
syndrome, and established the effective date of service 
connection as the effective date of the new regulation.  

Again, with regard to this issue, the law is dispositive and 
the pertinent facts are not in dispute.  The veteran's 
entitlement to service connection for irritable bowel 
syndrome arose due to the amended definition of a qualifying 
chronic disability.  That amended definition was effective on 
March 1, 2002.  

Therefore, the effective date of service connection cannot be 
earlier than the effective date of the amendment.  The Board 
accordingly concludes that the effective date for the grant 
of service connection for irritable bowel syndrome earlier 
than March 1, 2002 may not be assigned in this case.  



ORDER

The claim for an effective date earlier than July 8, 1998 for 
the grant of service connection for joint pain is denied.  

The claim for an effective date earlier than March 1, 2002 
for the grant of service connection for irritable bowel 
syndrome is denied.  



REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the remaining 
claims on appeal.  

In February 2002, the RO scheduled the veteran for various 
examinations of his claimed disabilities.  A March 2002 note 
shows that the veteran failed to report, and that a letter of 
notification of the examinations had been returned as 
undeliverable.  

A hand written notation dated in April 2004 indicates that 
the veteran was an inmate at a state correctional center 
until February 2004.  

In a July 2002 letter to the veteran, the RO noted that the 
veteran had been unable to report for scheduled examinations 
because of his incarceration, and that the prison was not 
willing to transport the veteran to an examination.  

The veteran contacted the RO via letter in October 2002 and 
indicated his desire to have examinations of his claimed 
disabilities.  He stated that he would be released in 
November 2003 and asked that he be rescheduled for 
examinations.  

A review of the record reveals that the veteran was not 
scheduled for examinations following his release from prison.  
The Board notes that, at the time the RO determined that 
examinations were necessary to make determinations in the 
veteran's claims, the appellant was incarcerated.  The duty 
to assist incarcerated veterans requires VA to tailor its 
assistance to meet the peculiar circumstances of confinement 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  

In the instant case, the veteran asked that his examinations 
be postponed until his release from prison.  The Board 
accordingly concludes that the previously scheduled 
examinations should be conducted.  

With regard to the claim of service connection for a low back 
disability, the board observes that the veteran was treated 
for mechanical low back pain during his active service.  He 
claims that his current back disability is due to his active 
military service.  

The Board also observes that one of the issues returned to 
the RO by the December 2000 remand was that of service 
connection for a left knee disability.  The RO's March 2003 
Supplemental Statement of the Case did not include 
consideration of this issue.  Therefore, the issue should be 
readjudicated based upon any further evidence received as a 
result of this remand, and a supplemental statement of the 
case issued.  

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed headaches and of numbness of the 
head.  The veteran should be notified of 
the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing should 
be conducted. 

The examiner should note and detail all 
reported signs and symptoms of the 
claimed headaches and of any numbness of 
the head with twitching of the head and 
body.  

The examiner should provide details about 
the onset, frequency, duration, and 
severity of all complaints relating to 
such headaches and numbness of the head, 
and indicate what precipitates and what 
relieves them.  

The examiner should specifically 
determine whether the veteran's claimed 
headaches and numbness of the head with 
twitching of the head and body are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the veteran's 
complaints.  Symptom-based "diagnoses" 
are not considered as diagnosed 
conditions for compensation purposes.  If 
the veteran's headaches or numbness of 
the head are ascribed to a known disease 
entity, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disease entity is 
etiologically related to the veteran's 
active military service.  

4.  The veteran should also be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed 
lumbosacral strain and left knee 
disability.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing should 
be conducted. A complete history should 
be elicited.  

Based upon the examination results and a 
review of the claims folder, the examiner 
should provide as to whether it is at 
least as likely as not that the veteran's 
claimed lumbosacral strain and left knee 
disorder are etiologically related to his 
active military service.  

5.  A VA dental examination should also 
be conducted.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing should 
be conducted.  The examiner should note 
and detail all reported signs and 
symptoms of a gum disorder.  The examiner 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints relating to such gum disorder, 
and indicate what precipitates and what 
relieves them.  

The examiner should specifically 
determine whether the veteran's claimed 
gum disorder is attributable to any known 
diagnostic entity.  If not, the examiner 
should specifically state whether he is 
unable to ascribe a diagnosis to the 
veteran's complaints.  Symptom-based 
"diagnoses" are not considered as 
diagnosed conditions for compensation 
purposes.  If the veteran's claimed gum 
disorder is ascribed to a known disease 
entity, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that that disorder is 
etiologically related to the veteran's 
active military service.  

6.  The veteran should also be afforded a 
VA examination of his claimed psoriasis 
or other skin disorder.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing should be conducted. The examiner 
should note and detail all reported signs 
and symptoms of a skin disorder.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all complaints relating to such skin 
disorder, and indicate what precipitates 
and what relieves them.  

The examiner should specifically 
determine whether the veteran's skin 
disorder is attributable to any known 
diagnostic entity.  If not, the examiner 
should specifically state whether he is 
unable to ascribe a diagnosis to the 
veteran's complaints.  Symptom-based 
"diagnoses" are not considered as 
diagnosed conditions for compensation 
purposes.  If the veteran's skin disorder 
is ascribed to a known disease entity, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that that disorder is etiologically 
related to the veteran's active military 
service.  

7.  The RO should also schedule the 
veteran for a VA examination to determine 
the etiology of any currently present 
disorder manifested by complaints of 
fatigue.  The veteran should be notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing should 
be conducted.  The examiner should note 
and detail all reported complaints of 
fatigue and all abnormal physical 
findings pertaining to fatigue.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all related complaints and indicate 
what precipitates and what relieves them.  

The examiner should determine whether 
there are any objective medical 
indications that the veteran is suffering 
from a chronic disability manifested by 
the claimed complaints of fatigue.   The 
examiner should specifically determine 
whether the veteran's complaints are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the veteran's 
complaints.  Symptom-based "diagnoses" 
are not considered as diagnosed 
conditions for compensation purposes.  If 
the veteran's claimed fatigue is ascribed 
to a known disease entity, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that that 
disorder is etiologically related to the 
veteran's active military service.  

8.  The RO should also schedule the 
veteran for a VA examination to determine 
the etiology of any currently present 
acquired psychiatric disorder.  The 
veteran should be notified of the date, 
time, and place of the examination in 
writing.  The claims folder, to include a 
copy of this Remand and any additional 
evidence secured, must be made available 
to and reviewed by the examiner.  All 
necessary testing should be conducted, 
and a complete history elicited.  The 
examiner should note and detail all 
reported psychiatric complaints.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all related complaints and indicate 
what precipitates and what relieves them.  
The examiner should determine whether 
there are any objective medical 
indications that the veteran is suffering 
from a chronic disability manifested by 
the veteran's psychiatric complaints.   

The examiner should specifically 
determine whether the veteran's 
complaints are attributable to any known 
diagnostic entity.  If not, the examiner 
should specifically state whether he is 
unable to ascribe a diagnosis to the 
veteran's complaints.  Symptom-based 
"diagnoses" are not considered as 
diagnosed conditions for compensation 
purposes.  If the veteran's psychiatric 
disorder is ascribed to a known disease 
entity, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that that disorder is 
etiologically related to the veteran's 
active military service.  

9.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

10.  The RO should then adjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



